Fourth Court of Appeals
                                     San Antonio, Texas
                                         September 30, 2021

                                        No. 04-21-00393-CV

                                 IN RE Christopher RODRIGUEZ

                    From the 150th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2019CI12197
                          Honorable Angelica Jimenez, Judge Presiding


                                           ORDER

Sitting:         Irene Rios, Justice
                 Beth Watkins, Justice
                 Lori I. Valenzuela, Justice

    The real party-in-interest’s motion for an extension of time to file a response is
GRANTED. The response is due on or before October 20, 2021.

           It is so ORDERED on September 30, 2021.
                                                              PER CURIAM



           ATTESTED TO: _________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT